DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 13, these claims recite “wherein the nested environment data is connected to a server”.  It is unclear what is meant by data being connected to a server.  For the purposes of examination, the examiner assumes that the applicant intends to convey that the nested environment data is stored on and retrieved from a server.
Regarding claims 4 and 10, the claims recite “wherein the step of tracking includes avoiding disorientation and side wall bumping”.  It is unclear how avoiding disorientation and side wall bumping can be accomplished in the tracking step of independent claims 1 and 7.  As understood by applicant’s specification, tracking the current spatial location of a user would be a passive step in which the system monitors movements of the user or their device.  In that way, a tracking step would not be able to accomplish avoiding disorientation and side wall bumping.  However, it would be possible for the dynamically updating step of the independent claims to accomplish avoiding disorientation and side wall bumping by dynamically updating outputs to the user based on detected obstacles including walls.
Dependent claims 2-6 and 8-12 are also rejected as being dependent upon the rejected independent claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Patent Application Publication 2019/0234743) in view of Park (U.S. Patent Application Publication 2020/0050894).
Regarding claim 1, Roy teaches a processor implemented method (Paragraph 0033 ...embodiments of the present disclosure may include an application program code (e.g., a mobile app or mobile application) for navigating an indoor area of ( e.g., an interior of) one or more structures.), the method comprising: 
obtaining, by one or more hardware processors, a nested environment data of a facility under consideration for indoor navigation performed by a user, wherein the nested environment data is connected to a server (Paragraph 0039 Although the mobile application 10 is depicted in FIG. 1 as comprising a variety of components, one or more components may be added to the mobile application 10 and/or one more of the depicted components of mobile application 10 may be separate from the mobile application 10 (e.g. on a remote server)...), and wherein the nested environment data of the facility is obtained by: 
creating a two-dimensional digital map for each floor among a plurality of floors of the facility (Paragraph 0039 ...the mobile application 10 may include... a map sub-system 16… Paragraph 0098 The map sub-system may contain map data usable for routing between two locations on the map.); 
performing map labelling to localize and capture information of a plurality of landmarks in the nested map (Paragraph 0043 Each of the beacons may have a known, designated location within the indoor area or the interior of the one or more structures and the location of the beacon may be identified using the location identification sub-system 14 when the computing device connects to or senses the beacon.  Paragraph 0047 The mobile application 10 may include and/or receive attributes or information (e.g., data) relating to one or more indoor areas or interiors of the structures (e.g., indoor area attributes) and such attributes or information may be received at and/or saved in the facility database 24 or other suitable database... The indoor area attributes may include, for example, maps of the indoor area or interior of the one or more structures, physical attributes of the indoor area or interior of the one or more structures, events associated with the indoor area or interior of the one or more structures, and/or landmarks, features, restaurants, wheelchair accessibility, restrooms, hours of operation, and points of interest in the indoor area or interior of the one or more structures.); 
receiving, by the one or more hardware processors, a destination within the facility from the user (Paragraph 0050 The mobile application 10 may receive personal settings from the user of the computing device and selected personal settings from the user may be received at and/or stored in the personal settings database 20… The personal settings may include... an intended destination of the user); 
determining, by the one or more hardware processors, an optimal path from the current location to the destination using the nested environment data, wherein the optimal path from the current location to the destination is categorized as at least one of (i) a convenient path (ii) a multi-destination path, and (iii) a shortest path in accordance with one or more user constraints (Paragraph 0099 ...if there is a large number of possible routes, the mobile application 10 may be configured to display just the top two or three routes based on distance, estimated time to arrival, and/or other suitable factors.); 
dynamically updating, by the one or more hardware processors, the optimal path from the tracked current spatial location of the user to the destination based on feedback obtained from one or more user interaction modalities (Paragraph 0106 Selecting one or more options may result in the mobile application 10 dynamically updating a route to reflect the updated personal settings and displaying the updated route in the navigational display 18.).
However, Roy does not teach determining a nested map of the facility by sequentially arranging two-dimensional digital maps created for each floor of the facility; estimating, using a surrounding recognition machine learning model implemented by the one or more hardware processors, a current spatial location of the user with a predefined precision range at centimeter (cm) level by identifying (i) a user specific area in the facility using the surrounding recognition machine learning model trained with a plurality of real world images of the facility and (ii) the current spatial location of the user with respect to the identified user specific area by triangulating input data received from a plurality of sensors; nor tracking, using an augmented reality technique implemented by the one or more hardware processors, the current spatial location of the user while user navigates on the optimal path from the current location to the destination.
Park, in the same field of endeavor, teaches a system used for navigation in an indoor environment, wherein the indoor map used by the system includes a plurality of floors (Paragraph 0230 For example, the indoor map may include information on an object such as a sign capable of identifying each floor of an underground parking lot.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Roy with the teachings of Park, which includes an indoor map with a plurality of floors so that if the user desires to use the system in a building with a plurality of floors, the system will still be functional (See Park Paragraph 0228 The indoor map is a map of an indoor space and may include an indoor map of each floor if a building includes a plurality of floors.).  
The system taught by Park also estimates, using a surrounding recognition machine learning model implemented by the one or more hardware processors, a current spatial location of the user with a predefined precision range at centimeter (cm) level by identifying (i) a user specific area in the facility using the surrounding recognition machine learning model trained with a plurality of real world images of the facility (Paragraph 0240 The learning processor 130 may provide the image data to an object analysis model to acquire object information in the image (S503).  Paragraph 0241 The object analysis model may be a neural network trained to extract object information including location identification information for identifying the location of the vehicle from the image.) and (ii) the current spatial location of the user with respect to the identified user specific area by triangulating input data received from a plurality of sensors (Paragraph 0236 ...when the vehicle 300 is located indoors, the vehicle 300 may fail to acquire the GPS location information based on the GPS. In this case, the vehicle 300 may acquire the triangulation location information based on the 5G network…).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Roy with the teachings of Park, which uses a surrounding recognition machine learning model for localization wherein such method provides more accurate location data compared to methods typically used in an outdoor environment (See Park Paragraph 0008 A global positioning system (GPS) signal may be used to determine the location of the vehicle. However, when the vehicle is located indoors, it may be difficult to accurately determine the location of the vehicle.  Paragraph 0009 Image data captured by a vehicle or a camera installed in the vehicle may be used to accurately determine the location of the vehicle.).
Finally, the system taught by Park tracks, using an augmented reality technique implemented by the one or more hardware processors, the current spatial location of the user while user navigates on the optimal path from the current location to the destination (Paragraph 0119 The XR device 100c may analyzes three-dimensional point cloud data or image data acquired from various sensors or the external devices, generate position data and attribute data for the three-dimensional points, acquire information about the surrounding space or the real object, and render to output the XR object to be output.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Roy with the teachings of Park, which uses a augmented reality technique to track the location of the user in order to allow the user to observe the real world while also being presented with information from the system (See Park Paragraph 0051 The VR technology provides a real-world object and background only as a CG image, the AR technology provides a virtual CG image on a real object image, and the MR technology is a computer graphic technology that mixes and combines virtual objects into the real world.).
Regarding claim 2, Roy in view of Park teaches the method of claim 1 as set forth above.  
Roy also teaches wherein the one or more user constraints used for categorization of the optimal path include user profiling information (Paragraph 0050 The mobile application 10 may receive personal settings from the user of the computing device and selected personal settings from the user may be received at and/or stored in the personal settings database 20… The personal settings may include... special route requirements ( e.g., wheelchair accessible, etc.)...), information of landmark of interest (Paragraph 0050 The mobile application 10 may receive personal settings from the user of the computing device and selected personal settings from the user may be received at and/or stored in the personal settings database 20… The personal settings may include... an intended destination of the user…), distance from an initial location of the user to the destination (Paragraph 0099 ...if there is a large number of possible routes, the mobile application 10 may be configured to display just the top two or three routes based on distance… and/or other suitable factors.), and time to reach the destination (Paragraph 0099 ...if there is a large number of possible routes, the mobile application 10 may be configured to display just the top two or three routes based on… estimated time to arrival, and/or other suitable factors.).
Regarding claim 3, Roy teaches the method of claim 1 as set forth above.  
However, Roy does not explicitly teach wherein the predefined precision range of the current spatial location of the user is between 10 cm to 20 cm.  Claim 3 is rejected because the dimensions of the 10 cm to 20cm are not integral to the method’s function, rather it is a result of other parameters chosen. For example, while limiting the precision range of the user localization to 10 cm to 20 cm could provide benefits to the ability of the system to localize the user within an indoor space, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claims 7 and 13, these claims are commensurate in scope with claim 1, with the exception that they are directed to “one or more data storage devices operatively coupled to one or more hardware processors” and “one or more non-transitory machine readable information storage mediums comprising one or more instructions” respectively.  The systems claimed by claims 7 and 13 perform the same method that is claimed in claim 1.  Therefore, the same prior art rejection can be applied to claims 7 and 13 as was applied to claim 1.
Similarly, dependent claims 8-9 are commensurate in scope with claims 2-3.  Therefore, the same prior art rejection can be applied to claims 8-9 as was applied to claims 2-3.

Claim(s) 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Patent Application Publication 2019/0234743) in view of Park (U.S. Patent Application Publication 2020/0050894) as applied to claims 1 and 7 above, and further in view of Choi (U.S. Patent Application Publication 2021/0018929).
Regarding claim 4, Roy in view of Park teaches the method of claim 1 as set forth in the rejection above.  
However, Roy in view of Park does not teach wherein the step of tracking includes avoiding disorientation and side wall bumping of the user based on a deviation in direction of the user from a preplanned direction on the optimal path.  
Choi, in the same field of endeavor, teaches a system for indoor navigation wherein the system uses an obstacle avoidance module to track the pathway of the system while traveling and avoid collisions by altering the trajectory of the system based on detected obstacles, including walls (Paragraph 0095 ...when the properties of the obstacle is a kind of obstacle (e.g., a wall surface, furniture, etc.) over which the mobile robot 100 cannot travel, the obstacle recognition module 354 may determine a traveling pattern allowing the mobile robot 100 to rotate.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Roy in view of Park with the teachings of Choi, which uses obstacle recognition to alter the trajectory of the system while it is traveling in order to allow it to move freely (See Choi Paragraph 0004 The mobile robot, which can be movable by itself, moves freely and has a plurality of sensors for avoiding obstacles and the like during traveling, and thus it is possible to travel by avoiding obstacles.).
Regarding claim 5, Roy in view of Park teaches the method of claim 1 as set forth in the rejection above.  
However, Roy in view of Park does not teach detecting one or more obstacles present on the optimal path using an obstacle detector, wherein the obstacle detector detects one or more obstacles using a combination of (i) computer vision techniques utilizing a plurality of data continuously captured by a camera to detect the one or more obstacles with a first range of view and (ii) one or more ultrasonic sensors to detect the one or more obstacles with a second range of view, and wherein the plurality of data continuously captured by the camera helps in determining pattern of the one or more obstacles and is provided as input to the one or more ultrasonic sensors for prediction of one or more incoming obstacles based on the determined pattern.
Choi, in the same field of endeavor, teaches using a combination of computer vision and ultrasonic sensors in order to detect obstacles along the traveling path (Paragraph 0061 ...the mobile robot 100 according to the present disclosure effectively recognizes an obstacle through a vision-based location recognition using a camera and a LiDAR-based location recognition technology using a laser and an ultrasonic sensor…).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Roy in view of Park with the teachings of Choi, which uses a combination of computer vision and ultrasonic sensors in order to detect obstacles so that the system may create a map of optimal movement based on the detected obstacles (Paragraph 0061 ...the mobile robot 100 according to the present disclosure effectively recognizes an obstacle through a vision-based location recognition using a camera and a LiDAR-based location recognition technology using a laser and an ultrasonic sensor, and create a map by extracting an optimal movement direction with small variance.).
Regarding claim 6, Roy in view of Park teaches the method of claim 1 as set forth in the rejection above.  
Roy also teaches wherein the feedback obtained from the one or more user interaction modalities for dynamically updating the optimal path includes feedback obtained from haptic feedback, voice instructions-based feedback, and visual interactions-based feedback (Paragraph 0059 As an additional example, the user interface 32 may include a keyboard or keyboard functionality, a pointer (e.g., a mouse, touch pad, or touch ball) or pointer functionality, a microphone, a speaker, a light system, a haptic system, a camera, a video camera, and/or other suitable user interface 32 features the user may use to input information into and/or receive information from the computing device 26.).
However, Roy in view of Park does not teach wherein the feedback obtained from the one or more user interaction modalities for dynamically updating the optimal path includes feedback obtained from an obstacle detector.
Choi, in the same field of endeavor, teaches that the optimal path of the system may be updated based upon feedback from an obstacle recognition system (Paragraph 0095 ...when the properties of the obstacle is a kind of obstacle (e.g., a wall surface, furniture, etc.) over which the mobile robot 100 cannot travel, the obstacle recognition module 354 may determine a traveling pattern allowing the mobile robot 100 to rotate.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Roy in view of Park with the teachings of Choi, which updates the optimal path of the system based on feedback from the obstacle recognition system in order to allow the system to move freely (See Choi Paragraph 0004 The mobile robot, which can be movable by itself, moves freely and has a plurality of sensors for avoiding obstacles and the like during traveling, and thus it is possible to travel by avoiding obstacles.).
Regarding claims 10-12, dependent claims 10-12 are commensurate in scope with claims 4-6.  Therefore, the same prior art rejection can be applied to claims 10-12 as was applied to claims 4-6.
Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Almalki – U.S. Patent 10,012,509
Devora – WIPO Patent Application Publication WO2015/083150
Kar – U.S. Patent Application Publication 2019/0128675
Kukreja – U.S. Patent Application Publication 2021/0041246
Yoo – U.S. Patent Application Publication 2015/0185022
Yoshimine – U.S. Patent Application Publication 2006/0184318
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666